DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This final office action is in response to the communication received on 3 February 2021.  Amendments to claims 11-16 are acknowledged and have been carefully considered.  Claims 1-10 are cancelled.  Claims 11-16 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
generating a web page on a web server that identifies with a link at least one digitized live performance of at least one performer that is going to occur in the future; 
receiving a plurality of electronic contributions in response to providing the web page to a plurality of computers over a network, where the web page has a link to enable payment of funds associated with a desired outcome of the live performance identified in the web page and associated with the electronic contributions; 
combining the plurality of electronic contributions into a contribution pool depicted in the web page, where each of the plurality of contributions is recorded by the web page; 
generating by the web page at least one value associated with the contribution pool and the live performance that is displayed in the web page along with the amount collected in the contribution pool; 

issuing the reward amount electronically by the web page for receiving an acknowledgement of an outcome of the at least one digitized live performance provided on the web page. 

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Independent claim(s) 14 recite/describe identical or nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step One of the analysis under the Mayo framework, claims 11-13 is/are drawn to methods (i.e., a process), claims 14-16 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 11-16 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of identify with a link at least one digitized live performance of at least one performer that is going to occur in the future; receiving a plurality of electronic contributions in response, where the web page has a link to enable payment of funds associated with a desired outcome of the live performance identified in the web page and associated with the electronic contributions; combining the plurality of electronic contributions into a contribution pool depicted in the web page, where each of the plurality of contributions is recorded; generating at least one value associated with the contribution pool and the live performance that is displayed in the web page along with the amount collected in the contribution pool; calculating a reward amount based upon the contribution pool, where the reward amount is at least a portion of the contribution pool; and issuing the reward amount for receiving an acknowledgement of an outcome of the at least one digitized live performance provided on the web page.  
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a web 

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a web server, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as published at least at paragraph [8] recites “live behavior or other human actions broadcast via the World Wide Web or other computer network,” and paragraph [16] recites “program producer carries a mobile phone, computer or other video, audio, audio transmission device capable of transmitting audio, video, and/or haptic information regarding a live event to a website.”  Thus, the disclosed computing system is not comprised of significantly more than a general purpose computing system, and is not an improvement to another technical field. 
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 12, 13, 15, and 16 are directed to the same abstract idea as expressed in independent claims 1 and 14 and are further directed to limitations clarifying the accessing of a web page and generation of a contribution pool.  The implementation of the instant claims by a generic computer network or computing devices does not result in an improvement to a computing device or system, or improvements to another technical field, and therefore the abstract idea of the claims are 
Dependent claims 12, 13, 15, and 16 do not add more to the abstract idea of independent Claims 1 and 14 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 and dependent claims 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 includes the claim language “where each of the plurality of contributions is recorded by the web page,” “generating by the web page at least one value…,” and “issuing the reward amount electronically by the web page for…,” however it is not clear to a person of skill in the art by review of the claims and written description how a web page is rewarding…, generating…, or issuing.  A person of skill in the art understands, under a broadest reasonable interpretation, the functions of the display elements of a web page to display revised and updated information to be the result of calculations, data management, and computing operations performed by such system elements as computers, processing elements accessing data elements and display systems and not the performance of such functions by a web page itself.  For purposes of examination the Examiner interprets the web page to display information as a result of rewarding…, generating…, or issuing as performed by a computing system as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speiser et al. (20070244749) in view of Piccionelli (20020107965).

Claim 11:	Speiser discloses a method and system ([66]) that rewards a performance, comprising: 
receiving a plurality of electronic contributions (i.e., electronic payment as per spec. para. [23] or electronic transfer as per spec. para. [29]) in response to providing the web page to a plurality of computers over a network, where the web page has a link to enable payment of funds associated with a desired outcome of the live performance identified in the web page and associated with the electronic contributions ([41 “contest manager 110 may support the creation and execution of beauty-related contests, such as beauty pageants, "best make-up" or "best makeover" awards. In one embodiment, contest manager 110 may support the establishment and execution of a "dating" contest, in which, for example, contestants 160 are allowed to provide entries containing information about themselves, to compete for the opportunity to have a social interaction or "date" with an individual (e.g., the contest creator) based on the votes of viewers of the entries,” 56 “contest manager 110 may provide an interface or interfaces allowing voters to bet or gamble on contest results, e.g., either using an official currency (such as United States dollars) or using a virtual or artificial currency supported by contest manager,”]); Examiner Note:  Examiner, under a broadest reasonable interpretation, interprets Speiser’s disclosures of the placing of bets on a website with respect to performance contests, to under a broadest reasonable interpretation and apparent to one skilled in the art, to discloses Applicants’ claim limitations with respect to receiving a plurality of electronic contributions.  As well, Examiner, under a broadest reasonable interpretation, interprets Speiser’s disclosures related to the collection of votes by viewers which in turn influences or changes the outcome of a dating contest to disclose Applicant’s claimed collection of a pool of electronic funds which results in a change of a performance to a desired outcome.
combining the plurality of electronic contributions into a contribution pool depicted in the web page, where each of the plurality of contributions is recorded by the web page; ([51 “prize awarded to the winner or the top-rated contestants may be based at least in part on the total amount collected in the form of entry fees. For example, in one scenario, each entry in a lip sync contest may require a $1 entry fee. If 10,000 contestants participate, thus generating $10,000 in entry fees, 75% of the total entry fees ($7500) may be distributed to the winning contestant or contestants,” 53 “a plurality of contestants may be awarded monetary prizes and/or benefits in some contests,” 56]); 
generating by the web page at least one value associated with the contribution pool and the live performance ([58 “a live video display area 620 in which the video being captured by a camera linked to the contestant's client computer system 150 may be shown as it is being recorded,” Fig. 6, (see element 620)]) that is displayed in the web page along with the amount collected in the contribution pool ([51 “75% of the total entry fees ($7500) may be distributed to the winning contestant or contestants,” 53 “a plurality of contestants may be awarded monetary prizes and/or benefits in some contests,” 49 “payment or non-monetary compensation received from an advertiser by the contest manager 110 may be shared with the contestant or contestants whose entries include the corresponding advertising. In one implementation, compensation may be received by contest manager 110 and/or shared with a contestant 160 each time a corresponding contest entry with an included advertisement is viewed,” Figs. 3, 4 (i.e., see element 411)]); 
calculating a reward amount based upon the contribution pool, where the reward amount is at least a portion of the contribution pool ([6, 7, 51 “75% of the total entry fees ($7500) may be distributed to the winning contestant or contestants,” 53 “indicate whether and how prize amounts are to be determined, how many contestants are to be awarded prizes,” 54]); and 
issuing the reward amount electronically by the web page for receiving an acknowledgement of an outcome of the at least one digitized live performance provided on the web page ([34, 49, 51 “($7500) may be distributed to the winning contestant or contestants,” 53, 54]). 
Speiser does not explicitly disclose, however Piccionelli discloses:
generating a web page on a web server that identifies with a link ([33 “pointing and clicking on a thumbnail photo of the performer or another portion of the menu,”]) at least one digitized live performance of at least one performer that is going to occur in the future ([16 “indicia of the availability or unavailability of a performer is displayed. In some preferred embodiments, indicia of future, past, conditional and/or special availability and/or unavailability is displayed," 34 “are scheduled to perform in the future,”).
Therefore it would be obvious for Speiser to generating a web page on a web server that identifies with a link at least one digitized live performance of at least one performer that is going to occur in the future as per the steps of Piccionelli in order to enable viewers to participate in the viewing of live performances as well as contributing to the contestant pool of rewards, thus potentially increasing the number of participants and the number of performers and thereby potentially increasing revenues for the vendor.

	Claim 14:	Speiser discloses a system that rewards a digitized performance, comprising: 
a plurality of digital contributions (i.e., electronic payment as per spec. para. [23] or electronic transfer as per spec. para. [29]) that are received at the web server in response to providing the web page to the at least one computer over a network, where the web page enables payment of funds as digital contributions associated with a selected outcome on the web page of the at least one digitized live performance ([41 “contest manager 110 may support the creation and execution of beauty-related contests, such as beauty pageants, "best make-up" or "best makeover" awards. In one embodiment, contest manager 110 may support the establishment and execution of a "dating" contest, in which, for example, contestants 160 are allowed to provide entries containing information about themselves, to compete for the opportunity to have a social interaction or "date" with an individual (e.g., the contest creator) based on the votes of viewers of the entries,” 51 “prize awarded to the winner or the top-rated contestants may be based at least in part on the total amount collected in the form of entry fees. For example, in one scenario, each entry in a lip sync contest may require a $1 entry fee. If 10,000 contestants participate, thus generating $10,000 in entry fees, 75% of the total entry fees ($7500) may be distributed to the winning contestant or contestants,” 53 “a plurality of contestants may be awarded monetary prizes and/or benefits in some contests,” 56]);  Examiner Note:  Examiner, under a broadest reasonable interpretation, interprets Speiser’s disclosures of the placing of bets on a website with respect to performance contests, to under a broadest reasonable interpretation and apparent to one skilled in the art, to discloses Applicants’ claim limitations with respect to receiving a plurality of electronic contributions.  As well, Examiner, under a broadest reasonable interpretation, interprets Speiser’s disclosures related to the collection of votes by viewers which in turn influences or changes the outcome of a dating contest to disclose Applicant’s claimed collection of a pool of electronic funds which results in a change of a performance to a desired outcome.
a contribution pool that is a collection of the digital contributions, where each of the digital contributions is recorded in a data record ([6, 7, 51 “75% of the total entry fees ($7500) may be distributed to the winning contestant or contestants,” 53 “indicate whether and how prize amounts are to be determined, how many contestants are to be awarded prizes,” 54]); and
a reward amount calculated based upon the digital contribution pool, where the reward amount is at least a portion of the digital contribution pool, where the reward amount is electronically provided in response to the outcome selected being present in the digitized at least one live performance provided on the web page ([6, 7, 10 “voter reward may also comprise monetary and non-monetary components,” 51 “75% of the total entry fees ($7500) may be distributed to the winning contestant or contestants,” 53 “indicate whether and how prize amounts are to be determined, how many contestants are to be awarded prizes….plurality of contestants may be awarded monetary prizes and/or benefits,” 54]).
Speiser does not explicitly disclose, however Piccionelli discloses:
a web server that generates a web page on at least one computer that identifies at least one digitized live performance that occurs in the future ([16 “indicia of the availability or unavailability of a performer is displayed. In some preferred embodiments, indicia of future, past, conditional and/or special availability and/or unavailability is displayed," 34 “are scheduled to perform in the future,”).
Therefore it would be obvious for Speiser to include a web server that generates a web page on at least one computer that identifies at least one digitized live performance that occurs in the future as per the steps of Piccionelli in order to enable viewers to participate in the viewing of live performances as well as contributing to the contestant pool of rewards, thus potentially increasing the number of participants and the number of performers and thereby potentially increasing revenues for the vendor.

Claims 12 and 15:	Speiser discloses the method and system as for Claims 11 and 14 above, and Speiser further discloses to include generation of the contribution pool in response to an at least one digitized performance being solicited via the web page that results in the generation of contribution pool ([51]). 
Speiser discloses the presentation of a live digital performance via a web page ([58 “a live video display area 620 in which the video being captured by a camera linked to the contestant's client computer system 150 may be shown as it is being recorded,”]), and Speiser does not explicitly disclose, however Piccionelli discloses at least one digitized live performance being solicited via the web page ([16, 19 “signal can be provided to the entertainer whose data files have been accessed by the user, alerting the performer of a potential request for a performance. The signal can be provided, for example, through a telephone pager, telephone call, digital assistant or other mobile device, activated by or in conjunction with the entertainment establishment's site, or independently an audio page, a visual display such as an activated light, or any other desired signaling means. Once so notified, the entertainer is enabled, in more specific embodiments, to provide an indication of her availability for performance,”]).
Therefore it would be obvious for Speiser wherein at least one digitized live performance is being solicited via the web page as per the steps of Piccionelli in order to enable viewers to participate in the viewing of live performances as well as contributing to the contestant pool of rewards, thus potentially increasing the number of participants and the number of performers and thereby potentially increasing revenues for the vendor.

Claims 13 and 16:	Speiser discloses the method and system as for Claims 11 and 14 above, and Speiser further discloses, accessing the at least one digitized live performance over the network via the web page on a processor controlled device ([58 “a live video display area 620 in which the video being captured by a camera linked to the contestant's client computer system 150 may be shown as it is being recorded,” Fig. 6]). 

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 3 February 2021, the Applicant's arguments with respect to claims 11-16 have been fully considered and are discussed below. 
Claim Objections
	Applicant’s correction to the numbering of Claim 16 is acknowledged, and therefore the previously made rejection of Claim 16 is withdrawn.
Claim Rejections - 35 USC § 101
Applicant's arguments filed 3 February 2021 have been fully considered but they are not persuasive.  Applicants amended the claims to more specifically claim computational functions in an effort to overcome the instant rejection of all pending claims 11-16 under 35  USC 101 but offer no arguments with respect to the previously made rejection.  As explained above in the rejection, the rejection of all pending claims 11-16 under 35 USC 101 is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 3 February 2021 with respect to the rejection of all pending claims 11-16 under 35 USC 103 have been fully considered but they are not persuasive. 
a.	Applicants argue that the Examiner conflates cited to prior art reference Speiser’s disclosure of an access fee with Applicant’s instant invention’s collection of a reward pool.  Examiner respectfully disagrees and replies that as cited to above, Speiser discloses both the provision of a reward pool created by user contributions, and as well the betting of funds and creation of a reward pool by the placement of performance related bets.  
b.	Applicants argue that as opposed to the disclosures of Speiser, the Applicant’s invention collects “a pool of electronic funds…to change the performance to a desired outcome.”  Examiner respectfully disagrees and replies that Speiser discloses the Applicant’s claims with respect to changing the outcome of a performance with respect to the number or votes or contributions such as bets, as per Speiser paragraph [41], Speiser’s disclosures related to the collection of votes by viewers which influences or changes the outcome of a contest in accordance with the collection of electronic funds allocated in accordance with viewer votes.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682